DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 04/12/2022 have been entered. The amendments canceled claims 7, 11, 13-15 and 20. Therefore, claims 1-4, 6, 9, 12, 19 and 22-30 remain pending in the application, and claims 22-28 remain withdrawn from consideration.
Response to Arguments
Applicant’s remarks filed 04/12/2022 have been fully considered.
Applicant asserts that “The rejections of the claims under 35 U.S.C. §112(b) have been addressed by various amendments to the claims”. However, some of said rejections were not addressed, and in addressing some of said rejections new issues under 35 U.S.C. § 112(b) were introduced. See the current rejections below.
Further, applicant asserts that “the claims as now amended define the invention over the prior art.” However, examiner stated in the Non-Final Office Action filed 01/14/2022 that “For at least the reasons set forth in the Remarks (see pg. 16, par. 2-3, of the response filed 11/23/2021), claims 1 and 29-30, and the dependents thereof, would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 and the claim objections set forth in this Office Action.”
The obvious inference from said statement is that the claims would be allowable if the issues under 35 U.S.C. § 112 are overcome without deleting the allowable subject matter from said claims. However, applicant has deleted the allowable subject matter; therefore, the claims are again rejected in view of the prior art of record. See the current rejections below. 
Claim Objections
Claims 1, 4, 12 and 29 are objected to because of the following informalities:
Regarding claim 1: the limitation “the said at least one pressing roller” should read, for example, ‘the at least one first pressing roller’.
Regarding claim 4: the limitation “the axial direction” should read, for example, ‘an axial direction of the first rotatable pressing roller and the second rotatable pressing roller’ to eliminate any potential confusion as to what structure the axial direction is referring to.
Regarding claim 12: the recitation “teeth (4.3) of the at least one crushing roller (3a) and the opposite crushing element (3b) include a curvature or a bevel (4c) viewed in the circumferential direction at a transition from outer edges (4b) to side flanks” should read, for example, ‘the teeth of the at least one first crushing roller (3a) and teeth of the opposite crushing element (3b) include a curvature or a bevel (4c) viewed in the circumferential direction at a transition from outer edges (4b) to side flanks of the teeth on each of the at least one crushing roller and the opposite crushing element’.
Further, “the at least one crushing roller” should read ‘the at least a first crushing roller’ to be consistent with claims 9 and 29 from which claim 12 depends.
Regarding claim 29: the phrase “an an” in line 23 should read ‘and an’. Also, the recitation “rotation axes” in line 34 should read, for example ‘rotation axes of the first and the second pressing rollers and of the first and the second crushing rollers’ to eliminate any potential confusion as to what structure the axial direction is referring to. Further, the recitation “element (3b)” in line 28 should read ‘element’, since it could be either a fixed crush support surface or a second rotatable crushing roller (see lines 29, 30).
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“an opposite crushing element” (clms. 1, 29, 30)
“drive device for driving” (clms. 2, 6)
Because these limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 30 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Regarding claim 30: the claim recites “wherein a blade shaft (17) that is drivable to rotate has a rotation axis (17') at an angle between 0 and 45 degrees to the pressing slot (2)”. However, no support for an angle between 0 and 45 degrees could be located in the specification and the drawings alone are insufficient to provide support for the claimed range. The specification at ¶ 4 on pg. 18 states that the rotation axis is parallel to the rotation axes of the pressing device. Therefore, the limitation enters new matter into the disclosure. Correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6, 9, 12, 19 and 29-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “pressing counter element has a second rotatable pressing roller” (lns. 10-12). However, the pressing counter element has not been positively recited since it is initially introduced in an intended use limitation (see lns. 6-8). Therefore, it is unclear if the pressing counter element, pressing support surface, and second rotatable pressing roller, are intended to be required in the claim. They are being interpreted as being required in the claim. In order to resolve the issue, examiner suggests replacing “rotate for” in line 6 with ‘rotate and configured for’.
Regarding claim 3: there is no antecedent basis in the claim for “the pressing support surface”.
Regarding claim 12: it is unclear if the “teeth” (ln. 3) are the same as or additional to the “teeth” of clm. 29, ln. 13. They are being interpreted as being the same.
Regarding claim 29: the claim recites the “pressing counter element has either a pressing support surface, or a second rotatable pressing roller” (lns. 10-12). However, the pressing counter element has not been positively recited since it is initially introduced in an intended use limitation beginning with “for capturing and pulling...” (see lns. 6-8). Therefore, it is unclear if the pressing counter element, pressing support surface, and second rotatable pressing roller, are intended to be required in the claim. They are being interpreted as being required in the claims. Examiner suggests positively reciting the pressing counter element, the pressing support surface, and the second rotatable pressing roller.
There is no antecedent basis in the claim for “the crushing element roller” (ln. 33).
Further, the claim recites “the opposite crushing element (3b), comprises either a fixed crush support surface (5’), or a second rotatable crushing roller (3b)” in lines 28-30; but recites “the crushing element roller” in line 33, which it appears is intended to correspond to the second rotatable crushing roller and, thus, eliminates the option of the opposite crushing element being a fixed crush support surface. Therefore, the claim is indefinite due to the contradicting limitations. The claim is being interpreted such that the fixed crush support surface is not an option.
Additionally, the limitation “second rotatable crushing roller” renders the claim indefinite because it implies that there is a first rotatable crushing roller, but a first has not been recited. And, it is unclear if “the crushing element roller” in line 33 is additional to the first crushing roller and the second rotatable crushing roller. The crushing element roller is being interpreted as the second rotatable crushing roller.
Regarding claim 30: the claim recites the “pressing counter element has a second rotatable pressing roller” (lns. 10-12). However, the pressing counter element has not been positively recited since it is initially introduced in an intended use limitation beginning with “for capturing and pulling...” (see lns. 6-8). And it is improper to further define/limit structure relative to features that are not positively recited. Therefore, it is unclear if the pressing counter element and second rotatable pressing roller, are intended to be required in the claim. They are being interpreted as being required in the claims. Examiner suggests positively reciting the pressing counter element and the second rotatable pressing roller.
Further, the claims recite “a crushing slot (5) that is formed between the crushing roller (3a) and an opposite crushing element” (lns. 24-25). However, the opposite crushing element has not been positively recited since it is introduced in the intended use limitation beginning with “for capturing and pulling...”, and it is improper to define features (i.e., the crushing slot) relative to elements that are not positively recited. Therefore, it is unclear if applicant intends for the opposite crushing element to be required in the claims. It is currently being interpreted as being required in the claim. In order to resolve the issue, examiner suggests amending said claims in accordance with the current amendments to lines 23-24 of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 19 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 6,131,509 A).
Regarding claim 1: Davis discloses a device for compacting hollow elements, including bottles made from plastic material or cans made from metal, the device comprising:
a pressing device (116a, fig. 7) (NOTE: the recitation “for flat pressing and optionally perforating a hollow element into a flattened plate shaped hollow element” is being interpreted as intended use and, accordingly, is not being given patentable weight), wherein
the pressing device comprises at least one first rotatable pressing roller (see fig. 7, pressing device 116a is a pressing roller) that is drivable to rotate (col. 6, lns. 12-17) (NOTE: the recitation “for capturing and pulling the hollow element through a pressing slot configured between the pressing roller and a pressing counter element in the pass through direction” is being interpreted as intended use and, accordingly, is not being given patentable weight), and
the pressing counter element (114a, fig. 7) has a second rotatable pressing roller (see fig. 7, pressing counter element 114a is a pressing roller), wherein the at least one first rotatable pressing roller (116a) and the second rotatable pressing roller (114a) includes teeth (teeth of tooth ring portions 152) within plural axially offset tooth ring portions (see figs. 6, 7 and 9, which shows the teeth of tooth ring portions 152 of roller 114a positioned within a space formed by the tooth ring portions of roller 116a), and 
the teeth of the first rotatable pressing roller (116a) penetrate in the radial direction into the axial offsets between the tooth ring portions of the second rotatable pressing roller (see figs. 6, 7 and 9, which shows the teeth of tooth ring portions 152 of roller 116a penetrating in the radial direction into axial offsets formed by the tooth ring portions of roller 114a),
characterized in that
a crushing device (120) is arranged in the pass-through direction downstream of the pressing device (116a) (see fig. 7) (NOTE: the recitation “for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate” is being interpreted as intended use and, accordingly, is not being given patentable weight),
wherein the crushing device comprises at least one first crushing roller (see fig. 7, the crushing device 120 is a crushing roller) and an opposite crushing element (118) wherein the first crushing roller is drivable to rotate (col. 6, lns. 12-17) (NOTE: the recitation “for capturing and pulling a flattened hollow element through a crushing slot that is formed between the crushing roller and an opposite crushing element in the pass-through direction” is being interpreted as intended use and, accordingly, is not being given patentable weight).
Regarding claim 2, which depends on claim 1: Davis discloses the device includes at least one drive device (122, fig. 8) for driving the pressing device (116a) or the crushing device (120) (col. 6, lns. 12-17).
Regarding claim 3, which depends on claim 1: Davis discloses the second rotatable pressing roller(114a) is a drivable pressing roller that rotates counter acting to the first pressing roller (col. 2, lns. 17-22).
Regarding claim 4, which depends on claim 3: Davis discloses the pressing slot between the pressing rollers (114a, 116a) has a constant width in the axial direction of said rollers (see figs. 6-8).
Regarding claim 29: Davis discloses a device for compacting hollow elements, including bottles made from plastic material or cans made from metal, the device comprising:
a pressing device (116a, fig. 7) (NOTE: the recitation “for flat pressing and optionally perforating a hollow element into a flattened plate shaped hollow element” is being interpreted as intended use and, accordingly, is not being given patentable weight) comprising at least one first rotatable pressing roller (see fig. 7, pressing device 116a is a pressing roller) that is drivable to rotate (col. 6, lns. 12-17) (NOTE: the recitation “for capturing and pulling the hollow element through a pressing slot configured between the pressing roller and a pressing counter element in the pass through direction” is being interpreted as intended use and, accordingly, is not being given patentable weight), and
a pressing counter element (114a, fig. 7) has a second rotatable pressing roller (see fig. 7, pressing counter element 114a is a pressing roller), wherein the at least one first rotatable pressing roller (116a) and a second rotatable pressing roller (114a) include teeth (teeth of tooth ring portions 152) within plural axially offset tooth ring portions (see figs. 6, 7 and 9, which shows the teeth of tooth ring portions 152 of roller 114a positioned within a space formed by the tooth ring portions of roller 116a), and 
the teeth of the first rotatable pressing roller (116a) penetrate in the radial direction into the axial offsets between the tooth ring portions of the second rotatable pressing roller (see figs. 6, 7 and 9, which shows the teeth of tooth ring portions 152 of roller 116a penetrating in the radial direction into axial offsets formed by the tooth ring portions of roller 114a),
characterized in that
a crushing device (120) is arranged in the pass-through direction downstream of the pressing device (116a) (see fig. 7) (NOTE: the recitation “for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate” is being interpreted as intended use and, accordingly, is not being given patentable weight),
wherein the crushing device comprises at least one first crushing roller (see fig. 7, the crushing device 120 is a crushing roller) and an opposite crushing element (118) wherein the first crushing roller is drivable to rotate (col. 6, lns. 12-17) (NOTE: the recitation “for capturing and pulling a flattened hollow element through a crushing slot that is formed between the crushing roller and an opposite crushing element in the pass-through direction” is being interpreted as intended use and, accordingly, is not being given patentable weight),
wherein the opposite crushing element comprises a rotatable crushing roller (118, fig. 7) that is drivable counter rotating to the first crushing roller (col. 2, lns. 17-22);
and the first pressing roller, the second pressing roller, the first crushing roller, and the second crushing roller have an operating portion (the portion within the housing 112, fig. 6) in a direction of a rotation axis of each of said rollers in a center portion (the portion within the housing 112) of each of said rollers and bearing journals (the structures on which the sprockets 162 are attached, fig. 8) of each of said rollers protrude axially on a face side of each of said rollers beyond the operating portion.
Regarding claim 9, which depends on claim 29: Davis discloses the first crushing roller (120) includes teeth (119) that are arranged in an operating portion distributed over the circumference in a radial direction beyond a base diameter of the at least a first crushing roller in the operating portion (see fig. 7, the teeth 119 protrude in the radial direction from the diameter of the roller 120).
Regarding claim 30: Davis discloses a device for compacting hollow elements, including bottles made from plastic material or cans made from metal, the device comprising:
a pressing device (116a, fig. 7) (NOTE: the recitation “for flat pressing and optionally perforating a hollow element into a flattened plate shaped hollow element” is being interpreted as intended use and, accordingly, is not being given patentable weight), wherein
the pressing device comprises at least one first rotatable pressing roller (see fig. 7, pressing device 116a is a pressing roller) that is drivable to rotate (col. 6, lns. 12-17) (NOTE: the recitation “for capturing and pulling the hollow element through a pressing slot configured between the pressing roller and a pressing counter element in the pass through direction” is being interpreted as intended use and, accordingly, is not being given patentable weight), and
a pressing counter element (114a, fig. 7) has a second rotatable pressing roller (see fig. 7, pressing counter element 114a is a pressing roller), wherein the at least one first rotatable pressing roller (116a) and the second rotatable pressing roller (114a) includes teeth (teeth of tooth ring portions 152) within plural axially offset tooth ring portions (see figs. 6, 7 and 9, which shows the teeth of tooth ring portions 152 of roller 114a positioned within a space formed by the tooth ring portions of roller 116a), and 
the teeth of the first rotatable pressing roller (116a) penetrate in the radial direction into the axial offsets between the tooth ring portions of the second rotatable pressing roller (see figs. 6, 7 and 9, which shows the teeth of tooth ring portions 152 of roller 116a penetrating in the radial direction into axial offsets formed by the tooth ring portions of roller 114a), and
a crushing device (120) is arranged in the pass-through direction downstream of the pressing device (116a) (see fig. 7) (NOTE: the recitation “for crushing the flattened plate shaped hollow element in one of the directions of the main plane of the plate” is being interpreted as intended use and, accordingly, is not being given patentable weight),
wherein the crushing device comprises at least one first crushing roller (see fig. 7, the crushing device 120 is a crushing roller) that is drivable to rotate (col. 6, lns. 12-17) (NOTE: the recitation “for capturing and pulling a flattened hollow element through a crushing slot that is formed between the crushing roller and an opposite crushing element in the pass-through direction” is being interpreted as intended use and, accordingly, is not being given patentable weight);
	wherein a blade shaft that is drivable to rotate has a rotation axis at an angle
between 0 and 45 degrees to the pressing slot, is arranged upstream of the pressing device and opposite to a blade counter-element (see annotated fig. 6 of Davis below, the angle of the rotation axis relative to the pressing slot is 0 degrees, i.e., the rotation axis and pressing slot are parallel).

    PNG
    media_image1.png
    354
    812
    media_image1.png
    Greyscale

Annotated Figure 6 of Davis


	Regarding claim 19, which depends on claim 30: Davis discloses blades on the blade shaft extend in an axial direction of the blade shaft over at least 60% of a length of an operating portion of the at least one pressing roller (see fig. 6 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, in view of Linnekogel et al. (EP 3,243,646 A1).
Regarding claim 6, which depends on claim 29: Davis discloses the crushing slot (slot between crushing rollers 118 and 120, fig. 7) is arranged in the pass-through direction or positioned so that a flattened plate shaped hollow element that is moved through between the first and second rotatable pressing rollers (116a, 114a, respectively) in the pass-through direction reaches into the crushing slot crushing roller (see fig. 7),
at least one drive device (122, fig. 8) is provided that is configured to drive said first crushing roller (col. 6, lns. 17-20).
Davis is silent regarding the drive device driving said first crushing roller with a lower circumferential velocity than a circumferential velocity of the pressing rollers.
However, Linnekogel teaches a device for compacting hollow elements (see fig. 1) comprising a pressing roller (3) that cooperates with a pressing counter element (4), and a crushing roller. Linnekogel further teaches that the crushing roller (11) is driven at a rotational speed that is less than the rotational speed of the pressing roller (3) (¶ [0042], lns. 319-321), and that by doing so the flattened container (8) is further compacted as it is folded up like an accordion (¶ [0045], lns. 349-350).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis such that the crushing rollers are driven to rotate at a lower circumferential speed than the pressing rollers, thereby further compacting the flattened hollow element and folding it up like an accordion, as taught by Linnekogel. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, in view of Schwelling (US 2014/0196616 A1).
Regarding claim 12, which depends on claim 9: Davis is silent regarding the teeth of the at least one first crushing roller and teeth of the opposite crushing element include a curvature or a bevel viewed in a circumferential direction of the first and the second crushing rollers at a transition from their outer edges to their side flanks.
However, Schwelling teaches a device (see fig. 1a) for crushing beverage containers (15, 16) comprising a crushing roller (5) and an opposite crushing element (6); and teeth (511, 611, fig. 3a) of the crushing roller and crushing element (5, 6) include a curvature or a bevel (516, 616; also see [0099], [0132]) viewed in a circumferential direction (as shown in fig. 3a) at a transition from their outer edges (513, 613) to their side flanks (515, 615). Schwelling further teaches in ¶ [0053] that the particular configuration of the teeth of the crushing roller and crushing element provides the advantage that “tensions in the material of the related wall region of the body 15 or 16 being passed through, which could bring about re-expansion, are eliminated by means of only reduced forming.”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tooth configuration (fig. 6 of Davis) of the crushing roller and crushing element with the tooth configuration (see fig. 3a) of Schwelling, thereby providing Davis with a tooth configuration that eliminates tensions in the material, as taught by Schwelling.
Allowable Subject Matter
Examiner stated in the Non-Final Office Action filed 01/14/2022 that “For at least the reasons set forth in the Remarks (see pg. 16, par. 2-3, of the response filed 11/23/2021), claims 1 and 29-30, and the dependents thereof, would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 and the claim objections set forth in this Office Action.” The obvious inference from said statement is that the claims would be allowable if the issues under 35 U.S.C. 112 are overcome without deleting the allowable subject matter of the independent claims. However, applicant has deleted the allowable subject matter; therefore, even if the current issues under 35 U.S.C. 112 are overcome, the claims would still not be in condition for allowance.
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753